Citation Nr: 1637890	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 
20 percent disability rating for his service-connected narcolepsy.  The Board previously considered this matter in December 2015, at which time it remanded for additional development, to include a new VA examination.


FINDING OF FACT

The weight of the evidence shows that the Veteran's narcolepsy has been manifested by narcoleptic and cataplectic episodes with an average frequency of 
10 or more episodes per week.


CONCLUSION OF LAW

The criteria for a rating of 80 percent for narcolepsy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8108 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in March 2011, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in April 2011 and February 2016 to determine the current nature and severity of the Veteran's service-connected narcolepsy.  There is no argument or indication that the 2016 examination was inadequate or that its findings do not reflect the current severity of the disability.  The Board notes that the 2011 examination was deemed inadequate by the 2015 Board remand.  However, the Board notes that this was related to a specific defect.  Otherwise, this examination report was sufficient for rating purposes.  Collectively, the Board finds that the evidence of record is sufficient for the Board to have an accurate picture of the Veteran's narcolepsy disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (noting that an examination report must be view in total).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  
 
II.  Analysis

In general, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is service-connected for narcolepsy, which is currently rated as 
20 percent disabling under Diagnostic Code 8108.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8108, narcolepsy is to be rated as analogous to epilepsy, petit mal.  Epilepsy, petit mal, in turn, is to be rated under the general rating formula for minor seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

The General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula) provides that both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  Id. at Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id. at Note (2).

Cataplexy is defined as "a condition in which there are abrupt attacks of muscular weakness and hypotonia triggered by an emotional stimulus such as mirth, anger, fear, or surprise.  It is often associated with narcolepsy."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 308 (32nd ed. 2012).  The characterization of cataplexy is analogous to an akinetic type seizure (sudden loss of postural control), which is categorized as a minor seizure under VA regulations.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  Therefore, because cataplexy is analogous to a minor seizure, determining the number of episodes of cataplexy that the Veteran experiences is necessary when determining an appropriate rating for narcolepsy.  

Under the General Rating Formula, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures. 38 C.F.R. § 4.124a, Diagnostic Code 8911.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  Id.  
A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  Id.  
A 60 percent rating is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year.  Id.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  Id.  
A 100 percent rating is warranted for 12 major seizures during the preceding year.

Furthermore, in order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  See 38 C.F.R. § 4.121 (2015).  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  Id.  Moreover, the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  Id.

The Veteran raised the issue of a higher rating for his narcolepsy in a letter received January 2011.  In it, he stated that he experienced cataplexy, sleep paralysis, awake/dreamlike hallucinations, and extreme daytime sleepiness.  He reported major episodes of cataplexy, at least once a month.  With regard to his reported cataplexy, he indicated that each episode puts him in a paralyzed state, unable to move or open his eyes, although he can hear everything that is happening around him.  He has some sense of what is happening around him, but cannot respond or move.  Next, he uncontrollably falls into a deep state of sleep/unconsciousness, totally unaware of his surroundings.  With regard to his reported sleep paralysis, he stated that he often has episodes of sleep paralysis wherein he wakes up from a nightmare but cannot move.  With regard to his reported awake/dreamlike hallucinations, he stated that when he falls asleep, he has very vivid hallucination-like nightmares, but cannot wake himself up.  He added that he hit his wife twice as a result of these dreams, which he physically seems to fight.  He often sleeps in a separate bedroom out of fear of hitting his wife.  With regard to his reported extreme daytime sleepiness, he stated that he has a very difficult time maintaining employment and often has to find ways to sneak out of work and take naps during the workday.  This happens every day despite the medications.  He stated that he was recently reprimanded at work for dosing off to sleep.

An April 2011 VA examination reflects a finding of more than 10 narcoleptic episodes per week during the previous 12 months.  

In his August 2011 notice of disagreement, the Veteran stated that he experienced cataplexy at least 4-5 times per month, each episode rendering him totally incapacitated.  He added that he falls asleep several times a day, while talking to others and at work.  See August 2012 substantive appeal; August 2012 statement from a co-worker (reporting two episodes in which the Veteran fell asleep at work); March 2016 statement from the Veteran.  The Veteran also reported an inability to stay awake and a need to take a short nap twice a day, constant extreme weakness and fatigue, poor social interaction, and speech difficulties.

A February 2016 VA examination shows a diagnosis of narcolepsy with cataplexy.  The examiner noted that cataplexy was diagnosed in 2009.  The Veteran reported excessive daytime sleepiness, sleep attacks, cataplectic episodes (approximately three times a month), and sleep paralysis (on average twice a week).  Significantly, the examiner noted that the Veteran had had two or more cataplectic episodes and more than 10 narcoleptic episodes per week over the past six months.  The narcoleptic episodes consisted of falling asleep with an inability to keep eyes open, frequent daily hypersomnolence, and frequent naps even with medications.

VA treatment records for the appeal period show ongoing treatment for narcolepsy and cataplexy.

Based on these reports, the Board finds that a higher rating of 80 percent is warranted for the entire appeal period.  The evidence supports a finding that the Veteran's narcolepsy has manifested as narcoleptic and cataplectic episodes with a frequency of more than 10 episodes per week.  Insofar as the Veteran falls asleep and therefore loses consciousness during his narcoleptic episodes, each of these episodes is analogous to a minor seizure under the instructions on how to rate epilepsies in 38 C.F.R. § 4.124a.  

The maximum rating of 100 percent, however, is not warranted as there is no evidence that the Veteran's narcoleptic and cataplectic episodes have resulted in symptoms analogous to the type of generalized convulsion that is associated with a major epileptic seizure, as defined by the General Rating Formula for Major.  In this regard, the 2016 VA examination report reflects a "No" response to the question of has "the Veteran ever had major seizures (characterized by the generalized tonic-convulsion with unconsciousness."

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology, in this case, his narcoleptic and cataplectic episodes, is fully contemplated by the schedular rating criteria, which provides for a rating analogous to epileptic seizures.  Thus, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

In sum, the weight of the evidence supports a higher rating of 80 percent, but no more, for the Veteran's narcolepsy during the entire appeal period.


ORDER

Entitlement to a rating of 80 percent for narcolepsy is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


